UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 ————— FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):November 9, 2007 CAPITALSOUTH BANCORP (Exact name of Registrant as specified in its charter) Delaware (State or Other Jurisdiction of Incorporation) 000-51660 (Commission File Number) 63-1026645 (I.R.S. Employer Identification No.) 2340 Woodcrest Place, Suite 200, Birmingham, Alabama 35209 (Address of principal executive offices) (205) 870-1939 Registrant's telephone number, including area code Not Applicable (Former Name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: £ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) £ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) £ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) £ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM2.02. RESULTS OF OPERATIONS AND FINANCIAL CONDITION On November 9, 2007, CapitalSouth Bancorp announced its third quarter 2007 results. The press release is attached hereto as Exhibit 99.1 to this Form 8-K.Supplemental financial information for the third quarter and nine months ended September 30, 2007, is included at the end of Exhibit 99.1 and may also be found on the website address given at the end of the press release. In accordance with General Instruction B.2 of Form 8-K, this information is being furnished and shall not be deemed filed for purposes of Section 18 of the Securities Exchange Act of 1934. ITEM 9.01. FINANCIAL STATEMENTS AND EXHIBITS. (d) Exhibits. 99.1 Press Release issued by CapitalSouth Bancorp on November 9, 2007. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. CAPITALSOUTH BANCORP Date: November 9, 2007 By: /s/Carol Marsh Carol Marsh Chief Financial Officer EXHIBIT INDEX Exhibit Number Description of Exhibit(s) 99.1 Copy of press release issued by the Company on November 9, 2007.
